EXHIBIT 8.1 LIST OF SUBSIDIARIES NAME OF COMPANY COUNTRY OF ORGANIZATION DIRECT/INDIRECT OWNERSHIP PERCENTAGE Plaza Centers N.V. The Netherlands 62.5% (1) Elscint Holdings & Investment N.V. The Netherlands 100% Elbit Medical Technologies Ltd. Israel 90% (2) Elbit Plaza India Real Estate Holdings Limited Cyprus 50% (3)(4) Elbit Fashion Ltd. Israel 100% Elbit Ultrasound (Luxemburg) B.V./Sa r.l. Luxemburg 100% Approximately 58% on a fully diluted basis. Approximately 85% on a fully diluted basis. We hold 47.5% of the shares in EPI directly, and an additional 47.5% through PC. For additional information as to the joint venture signed between us and PC regarding EPI, see “Item 4.B Business Overview - Residential Projects.” For details as to the grant of 5% of EPI’s equity to Mr. Abraham (Rami) Goren, our former Executive Vice Chairman of the board of directors, see "Item 6.B. Directors, Senior Management and Employees - Compensation of Directors and Officers - Agreements with our Former Executive Vice Chairman."
